Citation Nr: 1707423	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-32 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant, T.D.



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to October 1945.  Appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Of record is a transcript of Appellant's March 2013 hearing with the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's death certificate lists his cause of death as congestive heart failure.  He was service-connected for posttraumatic stress disorder (PTSD).

2. The evidence is in equipoise on the question of whether the Veteran's PTSD aggravated his congestive heart failure contributing to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision grants DIC benefits, Appellant cannot be prejudiced and discussion of compliance with the Veterans Claims Assistance Act (VCAA) is not necessary.  Appellant asserts that the Veteran's service-connected PTSD contributed to his death.    

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Appellant is the Veteran's surviving spouse.  See Death certificate; Marriage certificate.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After a review of the record, the Board finds that the criteria for service connection for the cause of the Veteran's death have been met.  38 C.F.R. §§ 3.303, 3.312.

The evidence is in equipoise on the question of the Veteran's service-connected PTSD contributing to his congestive heart failure and resulting death.  The Veteran was service-connected for PTSD with a 70 percent disability rating since 2001.  He passed away in October 2009, and the death certificate lists his cause of death as congestive heart failure and chronic renal failure due to or a consequence of pneumonia, chronic obstructive pulmonary disease (COPD), and chronic renal failure (CRF).  Appellant asserts that the Veteran's service-connected PTSD exacerbated his heart condition, congestive heart failure and ultimately contributed to his death.  In the March 2016 hearing, she reported that he experienced panic symptoms, chest pain, palpitation, and other symptoms because of his PTSD and his anti-anxiety medication was increased in the seven months before he passed away.  To support her contention, Appellant submitted medical research from the Mayo Clinic that discussed how stress can contribute to causing heart rhythm disorder, like atrial fibrillation, and studies that suggest stress and mental health issues may cause atrial fibrillation symptoms to worsen.

The interrelationship between PTSD and the Veteran's heart condition is a complex medical question, which requires a trained medical provider to answer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The record includes four medical opinions on this issue.  In a February 2010 letter, CY wrote that she had reviewed the articles and Board findings from a different veteran's case and believed that this Veteran's death was caused by cardiovascular complications of hypertension, which were probably exacerbated by his PTSD.  In September 2013, a VA examiner opined that congestive heart failure and/or hypertension were not due to the Veteran's PTSD and PTSD less likely than not contributed to his cause of death.  The examiner explained that there is no actual basis in medical fact identified to support such an assertion.  Databases do not support the assertion that PTSD causes or aggravates hypertension.  The Veteran's cause of death, heart failure, was attributed to pneumonia, chronic renal failure, and COPD.  Neither chronic renal failure nor COPD is caused by or a result of PTSD.  See September 2013 opinion.

Faced with these two conflicting opinions, the Board requested a specialist's opinion in May 2016.  The author of the May 2016 medical opinion wrote that the Veteran's PTSD was not likely responsible for both congestive heart failure and atrial fibrillation.  The doctor explained that although the Veteran may have felt more symptomatic during episodes of anxiety, congestive heart failure and atrial fibrillation were not a result of PTSD.  After reviewing the May 2016 opinion, the Board sought clarification specifically addressing whether PTSD could have aggravated the Veteran's heart conditions.  In a November 2016 letter, Dr. NCH wrote it is less likely than not that the Veteran's severe PTSD contributed to cause his death; there is no actual basis in medical fact identified to support the assertion.

While the record contains a greater number of opinions finding against the claim, the question of equipoise is not merely numeric in nature.  Indeed, while numerous, the negative opinions did not fully address the reputable medical literature from the Mayo clinic, which favors the claim.  Considering such literature, and the favorable opinion in the file, the Board finds that, at the very least, the state of the record is in equipoise on the issue of causation, all reasonable doubt is resolved in favor of the claimant.  38 C.F.R. § 3.102.  As such, the Board resolves doubt in Appellant's favor and finds that the Veteran's service-connected PTSD exacerbated his congestive heart failure and contributed to his death.  See 38 C.F.R. §§ 3.102, 3.303, 3.312.
 

ORDER

DIC based on service connection for the cause of the Veteran's death is granted.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


